Citation Nr: 0921268	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-21 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral tinnitus.  

3.  Entitlement to service connection for hypertension (HTN).  

4.  Entitlement to service connection for a heart disorder.  

5.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

A videoconference hearing was held in March 2008 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  
A copy of the transcript of that hearing is of record.  

In June 2008, the Board remanded each of the claims on appeal 
for additional evidentiary development.  The issues of 
entitlement to service connection for bilateral hearing loss 
and tinnitus, as well as the issue of entitlement to an 
initial rating in excess of 30 percent for PTSD are addressed 
below.  Unfortunately, and for reasons explained below, in 
order to comply with the legal duty to assist the Veteran, 
the Board finds that it must once again remand the Veteran's 
claims for service connection for HTN and a heart disorder.  
Those issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A hearing loss disability was not manifested in service 
or within the Veteran's first postservice year; and a 
preponderance of the evidence is against a finding that his 
bilateral hearing loss disability is related to his service.

2.  Bilateral tinnitus was not manifested in service and the 
preponderance of the evidence is against a finding that such 
disability is related to his service.

3.  The competent and probative medical evidence of record 
demonstrates that the Veteran's PTSD is characterized by a 
social and occupational impairment that causes occasional 
decrease in overall functioning due to recurrent nightmares, 
intrusive memories, hyper startle response, social isolation, 
sleep impairment, and self-reported passive suicidal 
ideation.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2008).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 4.7, 4.130, Diagnostic Code (DC) 9411 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in June 2006 and 
June 2008) specifically notified him of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
Veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; (3) informing the Veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
Veteran to provide any information or evidence in his 
possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements and testimony from 
the Veteran and his representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in the letters 
mentioned above dated in June 2006 and June 2008.  

Service Connection - In General

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.
Hearing Loss and Tinnitus

Factual Background

It is the Veteran's contention that he has hearing loss and 
tinnitus of service origin.  In part, he alleges that in 
performing his military duties, he was exposed to constant 
noise trauma.  In particular, he reports noise exposure from 
3.5 rocket launchers.  His DD-214 (Armed Forces of the United 
Stated Report of Transfer or Discharge) lists his 
occupational specialty as machine gunner.  

A review of the Veteran's service treatment records (STRs) is 
negative for complaints of, or diagnosis of, hearing loss or 
tinnitus during service.  At the time of the Board's remand 
decision in June 2008, it was noted that in light of his 
military history, the RO/AMC should schedule him for a VA 
examination to determine if he has a hearing disability or 
tinnitus, and, if so, the etiology of the condition(s).  

The requested examination was conducted in October 2008.  The 
Veteran's claims file was reviewed.  It was noted that his 
hearing was within normal limits at time of entrance and at 
time of separation.  It was also noted that his occupational 
history included working in construction as a paving foreman 
from 1977 to 2005.  Prior to that, he worked a paving laborer 
from 1972 to 1977, and as laborer with command aircraft from 
1967 to 1972.  Prior to service, he worked in a mill.  

The Veteran said that he first noticed a hearing loss, right 
greater than left, in the last 7-8 years.  He complained of 
bilateral tinnitus that was present "most of the time."  
This had started about 3 years earlier.  Tinnitus was mainly 
present when it was quiet, and he did not hear it often if he 
listened to music.  He said that he was exposed to noise from 
3.5 rocket launchers during service, and he did not use any 
hearing protection.  His history was positive for 
occupational noise exposure with the use of hearing 
protection for only the last 6 years.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
65
75
LEFT
20
20
20
65
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

The audiologist noted that the Veteran's right ear hearing 
was within normal limits through 2k Hz with a moderately 
severe to severe sensorineural hearing loss thereafter.  In 
the left ear, his hearing was within normal limits through 2k 
Hz with a moderately severe hearing loss thereafter.  

The audiologist noted that the Veteran had an extensive 
history off occupational noise exposure without hearing 
protection until the last 6 years.  His hearing loss began 
about 6-7 years earlier.  Given these factors, she opined 
that a "statement concerning [V]eteran's hearing loss in 
relation to military noise exposure cannot be made without 
resorting to mere conjecture."  As to tinnitus, she noted 
that the Veteran reported that this condition began 3 years 
ago.  Therefore, it was not likely that it was related to 
noise exposure from military service.  

Analysis

The evidence clearly established, by recent audiogram, that 
the Veteran has bilateral sensorineural hearing loss and 
tinnitus.  The question that remains is whether such 
disabilities are related to his military service.  

In the instant case, the Board finds that the preponderance 
of the evidence is against the Veteran's claims of service 
connection for hearing loss and tinnitus.

The Board acknowledges that the Veteran's account of his 
inservice noise exposure is consistent with his military 
occupational specialty.  However, there is no indication of 
any hearing problems, to include tinnitus, in his STRs.  His 
hearing was found to be 15/15 on whispered and spoken voice 
testing conducted as part of his 1967 separation examination.

The Board also notes that there is no competent medical 
evidence on file of either a hearing loss disability, as 
defined by 38 C.F.R. § 3.385, or tinnitus until the October 
2008 VA medical examination, around 40 years after the 
Veteran's separation from active service.  The Court has 
indicated that the normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that Veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).

The Board further notes that no competent medical evidence is 
of record which relates either the Veteran's hearing loss or 
his tinnitus to active service.  In fact, the only competent 
medical evidence of record to address the etiology of these 
disabilities is the October 2008 VA medical examination, 
which contains opinions against the tinnitus being causally 
related to such service.  As these opinions were based upon 
both an evaluation of the Veteran and review of his claims 
folder, the Board finds that they are supported by an 
adequate foundation.  Moreover, the examiner provided a 
rationale in support of his findings that was consistent with 
the evidence of record.

While the examiners reported that a finding as to the hearing 
loss would be based on conjecture, the Board concludes that 
the examination is adequate.  All appropriate findings were 
noted, pertinent history was noted, and the examiner reported 
why an opinion could not be entered.  In view of the 
Veteran's report of onset in the last 6-7 years and working 
without noise protection in the years after service, the 
preponderance of the total evidence of record is against this 
claim.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of service connection for hearing loss and tinnitus.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, 
the benefits sought on appeal must be denied.




Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. Part 4 (2008).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including STRs.  38 C.F.R. §§ 4.2, 4.41 
(2008).  The determination of whether an increased evaluation 
is warranted is based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.3 (2008).

PTSD

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411, effective November 
7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [Citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.

As the Veteran expressed disagreement with the initial 
evaluations assigned, Fenderson v. West, 12 Vet. App. 119 
(1999) is applicable.  Fenderson contemplated "staged 
ratings" for discrete intervals based on changes in levels of 
symptomatology.  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Factual Background

The Veteran contends that his PTSD is worse that the current 
evaluation contemplates.  At the March 2008 hearing, he 
explained that he was uncomfortable in crowds or being around 
Oriental people.  He preferred isolation from others, and 
experienced flashbacks and nightmares.  He was on medication 
to help with his symptoms.  

The Veteran's STRs reflect that he served in the Republic of 
Vietnam as a machine gunner.  His unit was involved in 
patrols and ambushes and was frequently fired upon.  He 
witnessed the wounding and deaths of fellow Marines as well 
as the Vietnamese.  

VA records from 2006 show that he was seen for psychiatric 
symptoms.  When examined by VA in November 2006, he had 
difficulties with daily intrusive thoughts about the war, as 
well as infrequent nightmares.  He avoided thinking bout the 
war.  He reported a lifetime of emotional detachment from 
others.  He had a restricted affect memory gaps for certain 
combat-related events, and a foreshortened sense of the 
future.  He had ongoing problems with sleep and a significant 
startle response to loud noises.  He indicated that he did 
not have problems with anger outbursts and had no problems 
with concentration and no significant hypervigilance.  He 
experienced mild anxiety attacks several times per month. He 
also had periods of dysphoria, anhedonia and inertia.  He 
worked for 34 years in paving construction, acting as foreman 
for a number of these years.  He retired in 2002, although he 
had worked part time for the past 2 years, working about 5 
months of the year.  

The Veteran said that he typically got along well with his 
co-workers, and that they often took care of him as they 
helped him with the physical labor on the job.  He was 
married for 32 years but divorced in 2000.  He had a close 
relationship with his 3 adult children.  On mental status 
exam, he was well groomed and cooperative.  His mood was sad, 
and his affect was somewhat restricted in range.  He denied 
suicidal or homicidal ideation, and there was no evidence of 
a thought disorder.  His thought process was logical and goal 
oriented.  He denied experiencing auditory or visual 
hallucinations.  His cognition appeared intact and his 
insight and judgment were good.  The diagnosis was PTSD.  His 
Global Assessment of Functioning (GAF) score was 55.  

Subsequently dated VA treatment records include an April 2008 
report.  At that time, the Veteran's primary complaints were 
lack of energy and experiencing nightmares and flashbacks.  
They were, however, somewhat less frequent.  He was noted to 
have anxiety, depression, and insomnia.  

Upon VA psychiatric examination in October 2008, the examiner 
reviewed the claims file, interviewed and examined the 
Veteran.  It was noted that the Veteran continued to be seen 
in outpatient psychotherapy, being seen about every 2-3 
months.  In July 2008, he had a diagnosis of prolonged PTSD 
and a GAF score of 70.  He was also on medication.  

Manifestations of PTSD included intrusive memories of 
horrific scenes that the claimant experienced in Vietnam.  
These were accompanied by affects of anxiety, guilt, and 
shame.  He also experienced marked sleep disturbance, hyper-
startle reaction, marked tendencies for social isolation, and 
emotional detachment from others.  There was a degree of 
depression and some passive suicidal ideation.  The Veteran 
continued to work as a handyman.  He sometimes went to the 
casino but did so on his own.  He enjoyed good relationships 
with his 3 siblings and his 3 adult children.  

On mental status examination, the Veteran was alert, 
oriented, and cooperative.  There were no signs of psychosis.  
His mood was assessed as mildly dysphoric with some self 
reported passive suicidal ideation.  There was no evidence of 
behavioral or impulse dyscontrol, although the Veteran did 
acknowledge gambling on a regular basis.  His current GAF 
score was 60.  The examiner noted that while the Veteran did 
describe himself as a loner who seemed to enjoy his private 
time, he, in fact, did show a capacity to relate to others, 
particularly family.  His depression seemed to be an 
independent pathology that likely emerged as a function of 
his aging and his experiencing a number of chronic medical 
diseases.  It was noted that he seemed worried and mildly 
preoccupied with his physical status.  

Analysis

Based on the foregoing, the Board finds that the Veteran's 
service-connected PTSD is manifested by no more than slight 
social and occupational impairment.  The Board is also 
cognizant of the Veteran's assigned GAF scores of 55 in 
November 2006 and 60 in October 2008 (and 70 in April 2008).  
Nonetheless, while scores from 51 to 60 denote moderate PTSD 
symptoms or moderate difficulty in social, occupational, or 
school functioning, the Board finds that the Veteran's 
clinical disability picture is illustrative of no more than 
slight social and occupational impairment.  The Board also 
points out that the examiner's classification of the level of 
psychiatric impairment, by words or by a GAF score, is a 
factor for consideration.  It is not determinative of the 
percentage VA disability rating to be assigned.  The VA 
disability percentage rating is based on all the evidence 
that bears on occupational and social impairment.  See 38 
C.F.R. § 4.126; VAOPGCPREC 10-95.  

In this case, as noted above, the Veteran's symptoms are not 
productive of, or consistent with, the criteria for a 50 
percent rating.  His PTSD symptoms do not more nearly exhibit 
the symptoms required to warrant the next higher evaluation, 
and any worsening or increase in severity throughout the 
pendency of this appeal remains contemplated by the 30 
percent rating now in effect.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board is aware that the symptoms listed under the 50 
percent evaluation are essentially examples of the type and 
degree of symptoms for that evaluation, and that the Veteran 
need not demonstrate those exact symptoms to warrant a 50 
percent evaluation.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Nevertheless, the Board finds that the record does 
not show the Veteran manifested symptoms that equal or more 
nearly approximate the criteria for a 50 percent evaluation.  
It is noted that the Veteran self reports suicidal ideation 
which is a symptom listed in the criteria for 70 percent and 
100 percent ratings, respectively.  However, the October 2008 
VA examiner noted that this was "passive" in nature.   

The Board notes that the Veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for PTSD, and that in such cases, the Board must 
consider whether staged ratings should be assigned based upon 
the facts found.  Fenderson, supra.  In this case, there is 
no evidence that there have been changes in the Veteran's 
medical status regarding the PTSD.  If anything, his symptoms 
have improved as evidenced by his report that his nightmares 
and flashbacks are not as frequent as before.  See the April 
2008 report.  Moreover, his GAF score has improved.  
Therefore, his overall disability has not changed and a 
uniform rating is warranted.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v Derwinski, 1 Vet. App. 589 (1991).  However, 
after careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds there are no 
other diagnostic codes that provide a basis to assign an 
evaluation higher than the 30 percent rating currently 
assigned.

In summary, and for the reasons and bases set forth above, 
the Board finds the Veteran is not entitled to an evaluation 
in excess of 30 percent for service-connected PTSD, and the 
benefit-of-the-doubt rule is not for application.  Gilbert, 
supra.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

An initial rating in excess of 30 percent for PTSD is denied.  


REMAND

Unfortunately, the claims file reflects that another remand 
of the claims of entitlement to service connection for HTN 
and a heart disorder is warranted, even though such will, 
regrettably, further delay a final decision on the claims.

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In June 2008, the Board remanded the matters on appeal for 
due process development.  Specifically, it was noted that as 
to his HTN and heart disorders, the Veteran had suggested 
that they might be due to or made worse by stress.  It was 
noted that service connection was in effect for PTSD.  As the 
RO had not considered or developed this theory of service 
connection for these conditions, the Board noted that it 
could not do so in the first instance.  This defect was to be 
cured upon remand.  Review of the record subsequent to the 
2008 remand decision reflects, however, that no such 
development was accomplished.  

Under the circumstances, the Board finds that Stegall 
requires that this case be remanded to the RO/AMC for this 
development.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  However, identification of 
specific actions requested on remand does not relieve the 
RO/AMC of the responsibility to ensure full VCAA compliance. 
Hence, in addition to the actions requested above, the RO/AMC 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should adjudicate the 
issue of service connection for heart 
disease and HTN as secondary to the 
service connected PTSD.  This should 
include, as indicated, providing notice 
of the types of information needed to 
establish secondary service connection, 
obtaining pertinent evidence, obtaining 
an examination and opinion by appropriate 
physicians, and other indicated action.  

2.  The matter should then undergo 
adjudication and if benefits not granted, 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


